                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )       Criminal No. 18-141
                       v.                     )
                                              )       Judge Cathy Bissoon
OSCAR CARTER,                                 )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s pro se Motions (Docs. 91, 93 & 94) are DENIED, for the same reasons as

stated in the text-Order dated April 15, 2019. See id. (Doc. 90) (highlighting rule against hybrid-

representation). So long as Defendant has counsel of record, any future pro se filings will be

summarily denied, for the same reasons, without further explanation.

       As to Defendant’s pro se “Notice of [Potential] Conflict of Interest” (Doc. 92), the filing

does not indicate the existence of any legitimate conflict; and Defendant is forewarned that the

Court does not appreciate, and will not tolerate, unfounded efforts at intimidation (whether by

way of fishing-expeditions regarding publicly-available information or otherwise).

       The government’s Motion (Doc. 112) to file an omnibus response to the Defendants’

pretrial-motions is GRANTED, with slight-exception. The government shall file an omnibus-

response to all pretrial motions within twenty-one (21) days of the latest-filed motion

(or, 21 days after it becomes definitively-clear that Defendant Shelby Summer Brown will not

file pretrial motions; in which case, the Court then will enter a clarifying response-order).

This being said, the government shall file a response to Defendant’s Motion to Sever

(Doc. 109) by May 14, 2019.
       IT IS SO ORDERED.



April 30, 2019                 s\Cathy Bissoon
                               Cathy Bissoon
                               United States District Judge




                           2
